DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/812,743 filed on 03/09/2020. Claims 1-21 are currently pending.

Information Disclosure Statement
3.      The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (DE 112018007932 T5, hereinafter as “Seto”);and further in view of Lee et al. (US 2020/0159753 A1, hereinafter as “Lee”).
         Regarding Claim 1, Seto teaches a method for graph computing, by a processor ([page 2 lines 11-13, page 6 lines 3-12, lines 33-35] describes a method of processing a graph by a processor), comprising: 
         generating a graph including a plurality explicit nodes and at least one implicit node ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes generating a directed graph including inference nodes A0-A9 (e.g. first type or explicit node)  and intermediate node C0 (e.g. second type or implicit node)); 
       traversing between a first of the plurality of explicit nodes and a second of the plurality of explicit nodes utilizing deductive reasoning ([page 13 lines 8-21, page 14 lines 19-30, page 24 lines 6-14] describes graph using deductive reasoning and traversal between a A0 node of inference nodes (e.g. first type or explicit node) and A1 of inference nodes (e.g. first type or explicit node));
         Seto fails to teach traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning.
       However, Lee teaches traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning ([paragraph 0030-0031, 0038-0039, 0078, 0127] describes a first type of nodes i.e. first node, second node, third node, fourth node (e.g. explicit nodes) and another type of node i.e. node C (e.g. implicit node) and receiving a query and move between third node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and fourth node of first type of nodes (e.g. fourth of the plurality of explicit nodes)  through node C of another types of node (e.g. implicit node) using inductive reasoning).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto to include traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto in the Lee system in order to provide a data processing method by artificial intelligence ([paragraph 0027] in Lee).

     Regarding Claim 2, the combination of Seto and Lee teach the method, further comprising: receiving a query associated with the graph; and generating a response to the query based on the traversing between the first of the plurality of explicit nodes and the second of the plurality of explicit nodes (Seto: [([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes receive a search query from user and identify relevant search results to return based on going search query between a first node A0 of first type of nodes (e.g. a plurality explicit nodes) and a second node A1 of first type of nodes (e.g. a plurality explicit nodes) 
     and the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes (Lee: [paragraph 0030-0031, 0038-0039, 0078] describes receiving a query and generating a response to search query based on search query moving between third node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and fourth node of first type of nodes (e.g. fourth of the plurality of explicit nodes)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto to include generating a response to the query based on the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto in the Lee system in order to generate response to the query and displaying the response ([paragraph 0027] in Lee).

   Regarding Claim 3, the combination of Seto and Lee teach the method, wherein the at least one implicit node includes a plurality of implicit nodes (Seto: ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes intermediate nodes of second types (e.g. implicit nodes).
   Regarding Claim 4, the combination of Seto and Lee teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes a first traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a first of the plurality of implicit nodes utilizing inductive reasoning and a second traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a second of the plurality of implicit nodes utilizing inductive reasoning, wherein the first traversal is external to the second of the plurality of implicit nodes and the second traversal is external to the first of the plurality of implicit nodes (Lee:[paragraph 0030-0031, 0038-0039, ,0060, 0078, 0171-0172] describes receiving a query and moving first time between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes)  through a second node of another types of nodes (e.g. first of the plurality of implicit nodes) using inductive reasoning and moving second time between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes) through another new node of another types of nodes (e.g. second of the plurality of implicit nodes) using inductive reasoning and moving first time and  moving second time is outside of another types of nodes (e.g. first of the plurality of implicit nodes)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto to include the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes a first traversal and a second traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a second of the plurality of implicit nodes utilizing inductive reasoning and wherein the first traversal is external to the second of the plurality of implicit nodes and the second traversal is external to the first of the plurality of implicit nodes as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto in the Lee system in order to establish the basic data structure based on the input ([paragraph 0006] in Lee).

    Regarding Claim 5, the combination of Seto and Lee teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes traversing from the third of the plurality of explicit nodes through a first of the plurality of implicit nodes to a second of the plurality of implicit nodes utilizing inductive reasoning and traversing from the second of the plurality of implicit nodes to the fourth of the plurality of explicit nodes utilizing inductive reasoning (Lee:[paragraph 0030-0031, 0038-0039, ,0060, 0078, 0171-0172] describes receiving a query and moving between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes) through a second node of another types of nodes (e.g. first of the plurality of implicit nodes) and another new node of another types of nodes (e.g. second of the plurality of implicit nodes) using inductive reasoning and moving from the another types of nodes (e.g. second of the plurality of implicit nodes) to the fourth of the plurality of explicit nodes using inductive reasoning). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto to include traversing from the third of the plurality of explicit nodes through a first of the plurality of implicit nodes to a second of the plurality of implicit nodes utilizing inductive reasoning and traversing from the second of the plurality of implicit nodes to the fourth of the plurality of explicit nodes utilizing inductive reasoning as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto in the Lee system in order to establish the basic data structure based on the input ([paragraph 0006] in Lee).

    Regarding Claim 6, the combination of Seto and Lee teach the method, wherein the generating of the graph includes receiving user input associated with the at least one implicit node and generating the at least one implicit node based on the user input (Seto: ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes generating directed  graph based on user input related to Intermediate node (e.g. at least one implicit node) and generating new intermediate  node (e.g. at least one implicit node)).

    Regarding claim 8, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used. 

    Regarding claims 9-13, these claims contain limitations found within that of claims 2-6  and the same rationale to rejections are used.
    Regarding claim 15, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used. 

    Regarding claims 16-20, these claims contain limitations found within that of claims 
2-6  and the same rationale to rejections are used.

7.    Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (DE 112018007932 T5, hereinafter as “Seto”); in view of Lee et al. (US 2020/0159753 A1, hereinafter as “Lee”); and further in view of Raman et al. (US 2015/0106158 A1, hereinafter as “Raman”).
        Regarding Claim 7, Seto and Lee fails to teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning.
     However, Raman teaches the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning ([paragraph 0054, 0063-0064, 0075-0076] describes from an input node of plurality input nodes (e.g. the third of the plurality of explicit nodes) to another input node of plurality input nodes (e.g. the fourth of the plurality of explicit nodes) is performed using inductive reasoning enables drawing probabilistic (e.g. probabilistic inductive reasoning). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/Lee to include the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning as taught by Raman. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/Lee in the Raman system in order to provide a process for classifying user content ([paragraph 0023] in Raman).

   Regarding claim 14, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

   Regarding claim 21, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-     Borra et al., US 2020/0226156 A1, a system and a method for generating a relationships graph that represents the entities and the identified relationships between entities.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459